DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 05/25/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 1, Widmer et al was the closest prior art of record, Widmer et al discloses an apparatus for determining a relative position of a wireless power transmitter from a wireless power receiver is provided. The apparatus comprises a plurality of sense coils, each configured to generate a respective signal under influence of an alternating magnetic field comprising a plurality of wave pulses, each wave pulse occurring in a respective time slot of a plurality of time slots. The apparatus further comprises a processor configured to determine the relative position of the wireless power transmitter from the wireless power receiver, however the prior art of record does not discloses the specific configuration of the claimed position detection system for a wireless power transmission system for wirelessly transmitting electric power from a power transmission coil of a wireless power transmission device to a power reception coil of a wireless power reception device, the position detection system 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-20 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Draeger et al (US 2017/0136906 A1) discloses a measuring device with a receiver coil array and evaluator. The receiver coil array is configured to detect three magnetic field components of a magnetic field of a conductor loop array generated by an electric alternating current signal and to provide a magnetic field component signal for each of the detected three magnetic field components. The evaluator is configured to evaluate the magnetic field component signals in order to determine the phase relation to the electric alternating current signal allocated for the magnetic field component signals, wherein the phase relations each include coarse position information of the conductor loop array relative to the conductor loop array and wherein the evaluator is configured to determine a resulting intersection of the coarse position information, however does not discloses the claimed structure arrangement.
Hua et al (US 9,453,933 B2) discloses a method for determining the position of a mobile unit which has a first coil, the mobile unit being disposed in a manner allowing movement relative to a stationary second coil, and a system for carrying out a method, the first coil having two part-windings, the second coil likewise having two part-windings, prevailing strengths of the inductive coupling of the part-windings of the first coil, or of the first coil to the part-windings of the second coil or to the second coil being determined, a phase shift of the induced AC-voltage signals being determined, a 
Kantor et al (US 2017/0074682 A1) discloses A position measuring apparatus measures the position(s) of an electrically conductive measurement object which can be moved over a measurement section, along which coils are positioned. A measuring coil is provided between every two excitation coils, through each of which excitation coils an alternating excitation current flows, which current is predefined to be in phase opposition from excitation coil to excitation coil. The alternating magnetic fields produced by the alternating excitation currents induce eddy currents in the electrically conductive measurement object when the measurement object moves past the excitation coils. The measuring coils provide an AC measurement voltage which is induced by the eddy currents flowing in the measurement object when the measurement object moves past the at least one measuring coil, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836